DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed June 11, 2021 has been considered.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been overcome by amendment.  The drawings filed June 11, 2021 are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCune et al (20150258405).
Note a baby exerciser comprising: a baby seat harness comprising a front portion (18 or the front part of 15 as shown in Figure 4), a crotch portion (16), and a back portion (rear part of 15 as shown in Figure 5); and two adult thigh straps (14, 20 and 14, 20 as shown in Figure 3), each thigh strap comprising a thigh strap attachment loop (20) and reversibly openable to a flat configuration such that each thigh strap can be securely attached with a fastener (buckle on each member 14 as shown in Figure 3) around the thigh of an adult above the knee; and at least two suspension straps (21 and 21), each suspension strap connecting to one of the two adult thigh straps through the thigh strap attachment loop, and having an end affixed to a top of the front portion or top of the back portion of the baby seat harness to suspend the baby seat harness between the thigh straps.  
Regarding claim 2, note the suspension straps are dynamic (i.e. made of a fabric and therefore flexible).
Regarding claim 3, note each of the suspension straps is bifurcated and attached to the front portion and the back portion of the baby seat harness.  See Figures 4 and 5.
Regarding claim 4, note when the thigh straps are worn by an adult and a baby is sitting in the seat harness the suspension straps are extended such that the baby’s feet are capable of contacting the floor.  See Figures 1 and 2.
Regarding claim 11, note the end of each of the suspension straps is permanently affixed to the top of the front portion or the top of the back portion of the baby seat harness.  Note the closed/stitched loops in Figure 5.
Regarding claim 13, note the suspension straps are adjustable in length.  Note the adjusters (22).

Regarding claim 15, note the seat harness circumference around the back portion and front portion is adjustable.  Note that buckles 17 provide adjustability.
Regarding claim 16, note the seat harness further comprises at least one fabric extension (free end strap portions extending away from 17) and extension fastener (17) to lengthen the front portion or the back portion.  Note Figure 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCune et al (20150258405) in view of Ware (2413395).
The primary reference shows all claimed features of the instant invention with the exception of one or more points of attachment to allow for toys to be hung or attached.
The secondary reference teaches configuring a child’s harness with one or more points of attachment to allow for toys to be hung or attached.  Note as shown in the single drawing.
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McCune et al (20150258405) in view of DiCristina et al (20060070798).
The primary reference shows all claimed features of the instant invention with the exception of the thigh straps being adjustable using a hook and loop closure.
The secondary reference conventionally teaches configuring a strap with hook and loop fasteners (201) that provide adjustability thereto.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting hook and loop fasteners for the buckles of the primary reference in order to provide an alternate, equivalent adjuster/fastener type.  No type performs equally as well as the other, and the choice of one over the other is merely a design consideration.

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 5-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment/Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Martusciello (5388551) shows a harness system with two adult straps capable of securement to the adult.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/March 24, 2022                              Primary Examiner, Art Unit 3636